t c memo united_states tax_court vhc inc and subsidiaries petitioner v commissioner of internal revenue respondent docket nos filed date robert e dallman daniel b geraghty thomas r vance robert m romashko christina l peterson robert j janssen patrick s coffey and daniel j walsh for petitioner christa a gruber lauren n may and danielle r dold for respondent contents findings_of_fact i overview of vhc a vhc’s corporate structure vos best built spirit fabs scs vdhe vhc ownership and employees b ii background on vhc business and growth iii ronald h ’s related companies nonpaper companies paper companies a b iv petitioner’s advances to ronald h and his related companies petitioner’s initial advances a b petitioner’s guaranties and bank loans associated bank nicolet bank baylake bank johnson bank other banks petitioner’s continued advances c d documentation of advances e collection efforts v scs dispute with jedson engineering vi vhc’s purchase of apartments vii petitioner’s tax returns opinion i ii burden_of_proof related-party bad_debt deductions a positions of parties bona_fide debt b factors analysis a b c d e f name given to certificates evidencing indebtedness presence or absence of a fixed maturity_date failure to pay on the due_date the source of payments right to enforce payments increased management participation thin_capitalization insolvency risk involved in making the advances use of advances success in obtaining loans from outside lending institutions intent of the parties i payment or accrual of interest j conclusion g h iii vhc’s alternative arguments sec_162 deductions a b equitable_recoupment c accrued interest iv jedson dispute a accrual of income bad_debt deduction b v interest_expense memorandum findings_of_fact and opinion kerrigan judge in these consolidated cases respondent determined the following deficiencies with respect to petitioner’s federal_income_tax liabilities for tax years tax years at issue year deficiency dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the issues for consideration are whether petitioner is entitled to related-party bad_debt deductions under sec_166 for tax years and whether alternatively petitioner is entitled to business_expense deductions under sec_162 for the tax years at issue whether alternatively petitioner is entitled to recoup taxes paid for closed tax years on amounts it advanced to related parties whether alternatively petitioner is entitled to recoup taxes paid for closed tax years related to accrued interest whether alternatively petitioner is entitled to reduce income by the amount of interest_income accrued but unpaid whether petitioner is entitled to an unrelated-party bad_debt deduction under sec_166 for tax_year and whether petitioner is entitled to interest_expense deductions under sec_163 for tax years findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and the attached exhibits i overview of vhc vhc is a wisconsin corporation with its principal_place_of_business in green bay wisconsin when it timely filed its petition during the tax years pincitethere are two computational issues the amount of the charitable_contribution_deduction for and whether there was a net_operating_loss for issue vhc was a holding_company of five wholly owned subsidiaries collectively vhc or petitioner vhc focused primarily on the paper industry during the tax years at issue vhc was a family-controlled company which raymond van den heuvel founded in raymond started in the electrical business with his brothers in he branched off and formed his own business vdh electric vdhe he started vhc in raymond remained the president of vhc until he retired in raymond2 and patricia are the parents of eight children including ronald h david steven timothy and raymond ii all the sons worked for vhc in different capacities a vhc’s corporate structure during the tax years at issue vhc was a holding_company that owned commercial and residential properties and was the sole owner of the following five subsidiaries vos electric inc vos best built inc best built spirit fabs inc spirit fabs spirit construction services inc scs and vdh electric inc vdhe three of the five presidents of the subsidiaries were either sons of raymond and patricia or sons-in-law since one of the scs directors has been a son of raymond and patricia at the time of trial vhc employed four 2raymond was not living at the time of the trial people directly at its headquarters vhc offered health insurance through a self-funded plan vos vos was incorporated in date in wisconsin vos operates primarily as a nationwide electrical general contractor performing electrical hookups for paper machines or other industrial equipment in date ronald h became president and director of vos he served as president until date when he became senior vice president in charge of sales since timothy has been the president of vos which currently employs approximately people at its headquarters ronald h served as a director of vos until date and received wages until date best built best built was incorporated in date in wisconsin best built is a general contractor specializing in commercial and residential construction craig kassner c kassner who is married to one of raymond and patricia’s daughters served as president of best built from date until date spirit fabs spirit fabs was incorporated in date in wisconsin spirit fabs provides structural steel and pipe fabrication services for customers throughout the united_states and has approximately employees in the following directors were approved ronald h david and doug barone d barone ronald h was removed as a director of spirit fabs in david and d barone remained as directors scs scs operates in industrial construction primarily serving the paper industry in spirit industrial contractors was incorporated in georgia in spirit industrial contractors entered into a joint_venture with the boldt group forming boldt spirit inc vhc and the boldt group each purchased shares of boldt spirit inc which then purchased the assets of spirit industrial contractors in boldt spirit inc changed its name to scs and in vhc bought out the boldt group’s stake becoming the sole owner of scs ronald h served as president and director of scs from until date at which time he became senior vice president in charge of sales steven has been president of scs since ronald h remained a director of scs until and received wages from scs until date vdhe vdhe was incorporated in in wisconsin and operates as an electrical contractor performing mostly residential work ronald lentz r lentz is the current president of vdhe and he has been president since the 1990s b vhc ownership and employees during the tax years at issue members of the van den heuvel family vdh family including relatives by blood and marriage had a controlling_interest in vhc in the following vdh family members collectively owned approximately of the voting_stock and of the nonvoting_stock of vhc ronald h steven raymond ii david guy piontek g piontek timothy and c kassner william bain w bain was related to the vdh family by marriage until approximately years ago in w bain owned approximately of the voting_stock and of the nonvoting stock--the same percentage of shares as david timothy and raymond ii g piontek is married to one of raymond and patricia’s daughters in ronald h owned shares of voting_stock and shares of nonvoting_stock he owned the most voting_stock of anyone including family members ronald h ’s son ronald a became a shareholder in and his son ryan became a shareholder in ronald a and ryan remained shareholders through raymond did not own any vhc stock in however raymond held himself out as a director or treasurer of vhc from through at least from through ronald h ’s stock ownership remained the same in he owned the same total number of shares but he owned less voting_stock shares instead of shares and more nonvoting_stock shares instead of shares his voting shares were the second most voting shares owned by anyone including vdh family members his big_number total shares were tied for the most shares owned by anyone including vdh family members ronald h ’s stock ownership remained the same through in ronald h owned no voting_stock and only shares of nonvoting_stock after ronald h ’s voting shares decreased to his brother david became the owner of the most shares of voting_stock in david held big_number total shares--400 voting and nonvoting david’s stock ownership remained the same through in susan l bougie s bougie was elected vhc’s president succeeding raymond in david was elected vhc’s president and director and remained in those positions at the time of trial s bougie served as vhc’s bookkeeper from through she never served as a director of vhc or owned any stock in the company nancy stellpflug n stellpflug worked as vhc’s certified_public_accountant c p a and corporate secretary from to she oversaw all the accounting functions at vhc and its subsidiaries and maintained vhc’s books_and_records from through n stellpflug owned voting shares and nonvoting shares of vhc stock in james kellam j kellam became vhc’s bookkeeper and corporate secretary he is the son-in-law of s bougie in j kellam became a shareholder and owned a total of shares--2 voting and nonvoting his stock ownership increased gradually and in he owned a total of shares--10 voting and nonvoting before working for vhc he worked at a company ronald h owned from until shareholder voting generally took place at semiannual meetings held in april and september of each year during the tax years at issue vhc held informal meetings on every other friday with holders of or more shares shareholders other than vdh family members who attended these informal meetings included r lentz w bain jim rottier j rottier jim thiry j thiry and doug barrone d barrone these informal meetings were generally not recorded ii background on vhc business and growth when raymond started vdhe in it had approximately employees and operated only in green bay wisconsin when raymond started vhc in it had about employees in vhc through vos began working on fort howard paper co ’s fort howard plant in rincon georgia and it grew to approximately employees the fort howard project was the main driver of this growth ronald h supervised the fort howard project for vhc after successfully completing the fort howard project vhc began working for major paper companies across the united_states in ronald h as part of a plan to expand vhc nationally founded goss mechanical to augment vos’ operations vhc subsequently purchased goss mechanical’s assets a year later and started spirit industrial contractors which became scs scs then began providing services to some of the largest manufacturing companies in the united_states scs grew because of ronald h and his personal contacts with leaders within the paper industry scs and vos were the most successful subsidiaries scs and vos worked frequently together to provide coordinated mechanical and electrical work on various projects since the fort howard project vhc’s numbers of employees and its revenue have grown steadily before ronald h was known to vhc’s shareholders as a great salesman whose primary job functions included sales and working on jobsites vhc credits ronald h for the company’s expansion from a local company to a national one in particular because of his success in obtaining work from fort howard he did significant work for vhc within plants owned by fort howard and he brought the skills and knowledge of the paper-making process into vhc’s business he was able to use the fort howard experience for vhc’s benefit to make sales and supervise jobs for vhc with other paper companies as president of scs and vos ronald h obtained licenses and managed jobs on site his duties included being in charge of sales contracts and customer relations ronald h ’s connections to major paper companies allowed scs and vos to either bid on jobs for those companies or be awarded jobs without the bidding process altogether during the tax years at issue vhc worked in approximately to states ronald h held licenses for approximately states as a general contractor hvac contractor electrical contractor pipefitter and millwright as of vhc continued to use ronald h ’s licenses for work in approximately states vhc continued to use his licenses throughout the tax years at issue and it still used his oklahoma license in exchange for providing him health insurance iii ronald h ’s related companies a nonpaper companies in the early 1990s ronald h started several businesses outside of vhc including a bank in rincon georgia and a plant in pennsylvania called clarion fibre the clarion fibre plant produced wood products and scs and vos were given the contract to build the plant the contract was profitable for scs and vos ronald h also owned rvdh development corp which owned a lear jet and care for all ages inc cfaa which provided child and adult care services cfaa and rvdh development corp were dissolved in and respectively before vhc’s officers knew that ronald h had started several ventures outside of vhc w bain a former brother-in-law and major shareholder of vhc managed or assisted in managing ronald h ’s business ventures he was also a part owner of cfaa in raymond walked in on ronald h and w bain in vhc’s boardroom having a meeting about their outside ventures at that time ronald h and w bain were operating four homes for the elderly together through cfaa and it was taking significant time away from their duties at vhc on date vhc notified w bain by letter that his conduct was in violation of its amended bylaws and threatened to reduce his salary and convert his voting_stock to nonvoting_stock the letter informed w bain that if within six months he decided to return to work full time he would return to the same status he had before the notification w bain quit cfaa and went back to work for vhc ronald h did not receive a similar letter from vhc in vhc discovered that ronald h had started a company called patriot contractors which competed with vhc and its subsidiaries ronald h had previously won a project for vhc with kimberly-clark corp kimberly-clark but vhc was losing money from the job after vhc told kimberly-clark that it could not continue to perform the job at the current rates patriot contractors took over the job in patriot contractors also won a contract from kimberly- clark to build a warehouse in arkansas the project began to fail and patriot contractors did not pay its subcontractors kimberly-clark contacted vhc about the project and informed it that ronald h had represented that patriot contractors was part of vhc according to notes of a board_of directors meeting held on date vhc decided to purchase the assets of the company that owned the warehouse in arkansas for dollar_figure million and lease it to kimberly- clark raymond and ronald h were present at this board_of directors meeting b paper companies at the same time ronald h started his nonpaper companies he began to make plans to enter the paper mill business generally ronald’s h companies were involved in the business of making and converting paper into tissue in ronald h formed partners concepts development inc pcdi in de pere wisconsin during the tax years at issue he owned a majority of pcdi shares and managed its business he was pcdi’s president and chairman in pcdi received a notice of administrative dissolution but as of date pcdi was a corporation in good standing with the state of wisconsin j kellam was pcdi’s vice president and worked for the company from date through date since at least raymond operated as pcdi’s chief financial officer cfo and held weekly pcdi-related meetings with ronald h at vhc’s headquarters in ronald h asked vhc to invest in pcdi vhc did not invest in pcdi because of a potential conflict of interest with vhc’s other customers at a vhc shareholders’ meeting on date vhc decided that its shareholders could invest in pcdi ronald h was not present at the meeting the shareholders decided that ronald h could own at least of pdci and that other vhc shareholders could purchase less than of pcdi’s stock the minutes from this meeting reported that ronald h would continue to procure work for scs and vos but his wages would be cut in half the minutes also indicated that the officers for scs and vos would change but ronald h remained president of these companies until in vhc placed vos’ project manager j rottier at pcdi’s operations and asked him to report back to vhc on his findings j rottier was also a vhc shareholder with total shares voting and nonvoting once at pcdi he worked as the assistant plant manager and he eventually became the plant manager at the oconto falls tissue inc ofti mill vos paid j rottier while he was pcdi’s plant manager he worked at the ofti mill until he continued to attend vhc board meetings during the time he worked at the ofti mill from through vhc shareholders that owned pcdi shares included all of the vdh brothers as well as w bain g piontek c kassner r lentz n stellpflug and j rottier raymond also owned shares of pcdi most of these shares were canceled in november of j kellam still owns his pcdi shares pcdi owned controlling interests in a number of companies that were involved in different aspects of the paper industry in pcdi oconto falls tissue inc was incorporated in wisconsin and later changed its name to oconto falls tissue inc ofti ronald h was the sole director and president of ofti j kellam served as ofti’s vice president in tissue products technology corp tptc was incorporated in wisconsin after tptc which pcdi controlled at all times owned of ofti tptc was administratively dissolved by the state of wisconsin on date but was restored to good standing in in pcdi owned a majority of tptc shares from date to date ofti owned a tissue mill in oconto falls wisconsin ofti mill ronald h purchased the ofti mill from kimberly- clark in his plan was to install a paper machine that produced 106-inch rolls of tissue which could then be delivered to customers to cut down to size for use as consumer products scs served as a subcontractor on some work for the first installation of the first paper machine at the ofti mill in re-box paper inc re-box was incorporated in wisconsin it changed its name to re-box packaging inc then back to re-box paper inc and then to ecofibre inc ecofibre ecofibre received a notice of administrative dissolution from the state of wisconsin in date but was restored to good standing in ronald h served as president and director of ecofibre from its inception through at least pcdi owned of ecofibre when ronald h acquired the ecofibre facility it operated as a recycled pulp mill that converted recycled waste paper into paper pulp which could then be used to make other paper products ronald h intended to convert the ecofibre facility into a liner-board facility--a paper mill that produced cardboard according to a board_of directors meeting on date vhc agreed to purchase the ecofibre real_estate and equipment and then to lease the property to ofti with ofti agreeing to purchase ecofibre’s operations ronald h was present at this meeting vhc purchased the ecofibre real_estate for dollar_figure million vhc financed the purchase with a dollar_figure million loan from associated bank which carried a fixed interest rate for three years in vhc sold the ecofibre facility to ronald h through an installment_sale vhc involved itself with ecofibre because of the potential to obtain significant construction projects vhc believed potential customers included fort 3we use the term ecofibre to include operations under previous names howard green bay packaging inc green bay packaging and procter gamble corp p g and that enron inc enron was a potential investor pcdi owned of custom tissue llc custom tissue and the remaining portion was owned by employees or other related parties custom tissue was incorporated in wisconsin in custom tissue owned of nature’s way tissue corp nwtc a wisconsin corporation that was majority owned by native american investors tptc performed management functions for nwtc under a management agreement nwtc converted tissue rolls into finished packaged products nwtc owned of both custom paper products inc cppi and purely cotton products corp purely cotton cppi was incorporated in in wisconsin it operated as a converting operation which took large tissue rolls and cut them into consumer-size rolls purely cotton owned the patents technology and intellectual_property regarding a process for making tissue out of cotton custom tissue nwtc cppi and purely cotton were administratively dissolved in tissue technology llc ttl was incorporated in in wisconsin and serves as a holding_company ronald h is one of its members and controls the company in ttl received a notice of administrative dissolution but it was restored to good standing in date in vhc was losing customers to ronald h ’s competing companies vhc lost its work with green bay packaging and kimberly-clark which was potentially worth several hundred millions of dollars concerns about ronald h ’s competing companies were addressed at a date board_of directors meeting the directors agreed that ronald h would pay vhc dollar_figure in exchange for continuing to work on his outside ventures without losing his stock or reducing his wages ronald h was present at this meeting while ronald h began his paper companies and vhc provided work at the ofti mill and ecofibre facility ronald h continued to serve as president and director of scs and vos in he was replaced as president of scs and vos but he remained vice president in charge of sales for both companies his sales and customer relations role remained the same as when he was president he remained in this role until date his electrical licenses were useful to scs and vos for obtaining projects the minutes of a special meeting of the board_of directors of vhc held on date reported that ronald h resigned from his positions at scs and vos but that he could return he received a form_w-2 wage and tax statement from vos covering the period through date ronald h was enrolled in vhc’s self-funded health plan during the tax years at issue and was enrolled in the plan at the time of trial on date the board_of directors of vhc agreed that ronald h is a key_person and that it would be in vhc’s best interest to purchase keyman life_insurance on his life on date david applied for a life_insurance_policy with john hancock inc on ronald h ’s life and on the application stated that vhc was ronald h ’s employer attached to the application was a financial supplement stating that ronald h received as compensation dollar_figure from vhc in and a total of dollar_figure for the two preceding years on date vhc entered into an agreement with ronald h to purchase some of his vhc shares that manchester mortgage held to secure a loan related to his primary residence manchester mortgage held big_number shares vhc purchased shares of stock at a frozen value from manchester mortgage and manchester mortgage agreed to return the remaining shares to vhc the value of these shares was frozen but if ronald h were to return to vhc or one of its subsidiaries full time his stock would be unfrozen and going forward would be subject_to the same increases or decrease in values determined by the shareholder iv petitioner’s advances to ronald h and his related companies according to a spreadsheet created by j kellam summarizing vhc’s advances vhc advanced dollar_figure to ronald h or his related companies from to this amount included guaranties of ronald h ’s and his related companies’ debts lines of credit nonguaranteed advances and payments to ronald h ’s and his related companies’ creditors a petitioner’s initial advances according to vhc’s spreadsheet it began advancing funds to ronald h and his related paper companies when they were first organized in vhc began advancing pcdi funds in date cppi was incorporated on date and on date vhc advanced dollar_figure million to cppi according to vhc’s records from through it advanced dollar_figure to ronald h and or his related companies but received payments of only dollar_figure from through vhc advanced funds to ronald h ’s related companies in the belief that his various projects would be lucrative for vhc advances were made to assist ecofibre and to help ronald h potentially sell the ofti mill to united arab emirates inc uaei it advanced funds to finance the 4vhc treated guaranties entered into bank debt it absorbed and payments to other creditors on behalf of ronald h and his related companies as advances on its spreadsheet as petitioner did we refer to these transactions as advances installation of a second tissue machine at the ofti mill which was intended to make the purchase of the mill more attractive to uaei vhc expected uaei to provide work for vhc the potential work that vhc could obtain from ronald h ’s projects would be profitable to vhc because it would not have to negotiate against other bidders and would be able to set the terms of its work in uaei did not ultimately purchase the mill and enron’s bankruptcy ended its potential to invest in ecofibre ronald h was unable to make payments on bank loans or obtain additional paper supplies despite these events vhc continued to advance funds to ronald h vhc advanced funds from through even though the advances created problems in obtaining surety bonds surety bonds are required for contractors working on public contracts and for some private contracts and they ensure that the work for the project will be completed without bills for the obligee to pay after completion the millions of dollars of receivables vhc had on its balance sheets attributable to the advances made to ronald h and his related companies affected its ability to obtain surety bonds as vhc continued to advance funds to ronald h its ability to obtain bonding decreased the difficulty in obtaining surety bonds damaged vhc’s ability to bid on public work or private contracts that required bonding advances to ronald h and his related companies were discussed at monthly meetings among the principals of vhc raymond who did not own vhc stock in or throughout the years at issue attended these meetings david discussed new advances to ronald h and his related companies with vhc’s shareholders but did not discuss renewals of advances with the shareholders according to david the shareholders did not vote to approve the advances but there was unanimous approval after discussions regarding the advances shareholders discussed the advances without being privy to detailed financial information of ronald h and or his related companies vhc shareholders considered raymond and david the ultimate decision makers on whether to advance funds to ronald h and his related companies although retired from his position as president and director of vhc raymond continued to attend vhc directors meetings and sometimes called the meetings to order raymond continued to review vhc’s financial records according to the minutes of a meeting called by the vhc directors on date raymond explained the profits and losses of the vhc group of companies at a board_of directors meeting in raymond offered input as to why scs was underperforming in raymond as cfo of ecofibre pcdi and tptc signed a loan modification agreement between baylake bank and vhc vhc advanced funds to ronald h and his related companies when the companies had more debt than equity on their financial statements in specific instances vhc advanced funds because of its relationship with certain investors in ronald h ’s related companies for example in vhc advanced funds to buy out roy stumpf a family friend and businessman vhc advanced the funds to buy out roy stumpf after it learned that ronald h had taken out for personal_use money that r stumpf and his partners had invested in pcdi in vhc advanced funds to pcdi to buy out paul schierl because he was a good guy in the community in vhc also advanced funds for ronald h to pay his federal and state income taxes from through vhc continued to make advances to ronald h and his related companies even though the companies were financially unstable vhc advanced funds with the goal that ronald h would eventually be able to manage pcdi and ecofibre independently even with the advances from vhc pcdi was struggling financially and could not pay its bills beginning in w bain a vhc shareholder and former brother-in-law served as a straw borrower for ronald h by obtaining loans on behalf of ronald h at different banks in he obtained a loan for dollar_figure from associated bank and a loan for dollar_figure through nicolet bank in he used his personal credit to obtain a dollar_figure loan of which ronald h used the proceeds to buy out an ecofibre shareholder in vhc advanced approximately dollar_figure for ronald h to pay three years of past-due property taxes on his home in vhc advanced funds for ronald h to reduce the principal owed on his home by dollar_figure million between and vhc began having conversations with ronald h ’s banks individual lenders and investors on the status of his related companies local green bay bankers called david to discuss their lending activities with the companies and whether there was a real prospect of repayment vhc negotiated with banks on behalf of ronald h and his related companies and agreed to pay his debts at banks and provide substitute collateral david met with associated bank and told the bank that vhc would purchase a bankrupt steel company that associated bank held and that vhc would guarantee ronald h ’s loans with the bank in order for vhc to receive a long-term_loan from associated bank vhc agreed to guarantee ronald h ’s and his related companies’ debts and to provide as collateral buildings that vhc owned b petitioner’s guaranties and bank loans according to vhc’s records from through it made guaranty payments to banks of dollar_figure made payments to banks on behalf of ronald h or his related companies on which vhc assumed the obligation to the banks of dollar_figure made advances for ronald h and his related companies to pay bank debt of dollar_figure and made advances for ronald h and his related companies to pay other creditors of dollar_figure associated bank associated bank provided loans both to vhc and to ronald h and his related companies by late associated bank’s strategy was to reduce its overall exposure to ronald h and his related companies by shifting as much of his debt as possible to vhc before vhc agreed to guarantee approximately dollar_figure million of ronald h ’s and or his related companies’ debt to associated bank in associated bank’s combined loan exposure between vhc and ronald h ’s related companies was approximately dollar_figure million about dollar_figure million of which was attributable to vhc at this time vhc contacted associated bank to discuss a renewal of its working lines of credit which was necessary for it to stay in business because it used the lines of credit to make weekly payroll and monthly payables from through vhc’s working lines of credit were with associated bank and were generally on two-year terms vhc was concerned that its lines of credit would not be renewed vhc tried unsuccessfully to obtain lines of credit from other financial institutions the agreement that was ultimately reached required vhc to subordinate any and all debts owed to it by pcdi cppi ofti or tptc to associated bank vhc received a call from associated bank’s special loan group in milwaukee wisconsin and was informed that vhc’s and ronald h ’s loans would be grouped together associated bank hired silverman consulting to perform a forensic review of its lien and collateral positions related to ronald h and his related companies and to evaluate its options with respect to vhc’s loan portfolio the consultant in charge discovered that there were significant problems with associated bank’s collateral tied to ronald h ’s related companies’ loan portfolio he discovered that ronald h had pledged the same assets as collateral to obtain two different loans without the knowledge of his lender effectively avoiding associated bank’s liens on ronald h ’s related companies’ property the consultant discovered that ronald h had a practice of increasing the goodwill reflected on the companies’ balance sheets by selling assets between companies for successively higher values and recording the increases fictionally as goodwill associated bank’s special loan officer conveyed a summary of the consultant’s findings to vhc after the consultant’s review associated bank asked vhc to further guarantee ronald h ’s and his related companies’ debt and on date vhc agreed because of concerns about its lines of credit with the bank also on date vhc signed a loan extension agreement with associated bank extending various credit lines and loans between vhc and associated bank the vhc loan extension agreement required raymond to use his best efforts to cause tptc to replace a dollar_figure letter_of_credit from associated bank with a letter_of_credit from a different financial_institution provide a backup letter_of_credit or pledge cash collateral regarding that letter_of_credit by date after associated bank’s special loan officer spoke only with david about ronald h ’s loans from to associated bank continuously discussed with david the source of repayment for ronald h ’s loans specifically the potential repayment of ronald h ’s loans through the sale of his several paper companies since associated bank has not lent any funds to ronald h or his related companies nicolet bank nicolet bank began its lending relationship with vhc in and with ronald h ’s related companies around or nicolet bank discussed ronald h ’s related companies’ loans with vhc in or around the cofounder of nicolet bank asked to meet with david and timothy to discuss guaranteeing some of ronald h ’s debts the bank asked vhc to provide a guaranty for ronald h ’s debts because they were problem loans if vhc did not provide the guaranty it would prevent the bank from being able to extend credit to borrowers including vhc on date vhc guaranteed dollar_figure million of ttl indebtedness at nicolet bank the agreement required vhc to subordinate any and all debts owed to it by ttl to nicolet bank on date vhc guaranteed dollar_figure of ttl indebtedness at nicolet bank this agreement also required vhc to subordinate any and all debts owed to it by ttl to nicolet bank nicolet bank merged with baylake bank in as part of the due diligence process it discovered that baylake bank had an dollar_figure million loan with ronald h on its books nicolet bank requested that baylake bank write off the loan with ronald h which it did before the merger there had been no source of repayment or collateral for that loan in or nicolet bank also wrote off loans with ronald h and his related companies because there was no source of repayment baylake bank vhc and ecofibre were coborrowers on a loan dated date for dollar_figure with irwin union bank trust the promissory note to irwin union bank was subsequently assigned to baylake bank on date on that date ecofibre pcdi tptc and vhc executed an agreement that removed vhc as coborrower and made it guarantor of dollar_figure the remaining balance of the loan raymond signed this modification agreement as cfo of ecofibre pcdi and tptc on date vhc provided baylake bank a guaranty of all debts of ecofibre pcdi and tptc at baylake bank on date vhc executed a monthly payment guaranty agreeing to make monthly payments of up to dollar_figure on amounts owed by ecofibre pcdi and tptc at baylake bank in date the chief_executive_officer ceo and president of baylake bank met with vhc to discuss its lending relationship with ronald h ’s related companies baylake bank had approximately dollar_figure million of direct exposure to ronald h and his related companies the ceo met with david and timothy he also met with other bankers in the green bay community together with david and timothy to discuss ronald h ’s and his related companies’ outstanding loans to the banking institutions including nicolet bank and johnson bank baylake bank’s ceo believed that vhc was the more credible source of repayment for ronald h ’s debts on date vhc agreed to guarantee the unpaid real_estate_taxes and special_assessments that constituted a lien against ecofibre which baylake bank had intended to pay pursuant to a re-advancement clause in its mortgage and real_estate security_agreement for certain real_estate owned by ecofibre in vhc restructured a portion of ronald h ’s debt at baylake bank whereby vhc assumed a portion of the indebtedness as a direct loan from baylake bank to scs baylake bank made only one loan to ronald h after in the range of dollar_figure to dollar_figure with operating companies related to ronald h serving as guarantors the bank viewed that loan as a problem loan advanced to protect the bank’s collateral position johnson bank johnson bank had a lending relationship with ronald h and his related companies and vhc since at least in or a member of its loan committee reviewed vhc’s financial statements and determined that its loans to ronald h and his related companies were uncollectible most of vhc’s advances were unsecured johnson bank discovered through discussions with vhc that ronald h had pledged the same asset to more than one bank johnson bank discussed collection activity directed towards ronald h and his related companies with david and timothy in or johnson bank foreclosed on a property ronald h owned which vhc purchased ultimately at a sheriff’s sale johnson bank’s loan committee member was not aware of any other banks making new loans to ronald h during his time at the bank in with the exception of horicon bank other banks f m bank which became citizens bank in did not lend funds to ronald h after on date vhc agreed to guarantee ronald h ’s debts at_f m bank for a total value of up to dollar_figure million on date citizens bank contacted vhc regarding vhc shares that ronald h had pledged in to secure a mortgage in a letter addressed to david at vhc the bank stated that ronald h had irrevocably appointed citizens bank with the power to transfer his big_number vhc shares to citizens bank citizens bank’s letter requested that vhc update its books to reflect that citizens bank was the holder of and owner of ronald h ’s big_number shares as of date or that vhc pay the full approximately dollar_figure million owed to citizens bank by ronald h vhc did not comply with citizen’s bank’s demand and litigation ensued to resolve the matter citizens bank sold its mortgage loan to manchester mortgage co llc manchester mortgage on date vhc agreed to purchase from ronald h common shares out of the big_number shares that ronald h had previously pledged to secure a mortgage for dollar_figure in order to stop further legal proceedings by manchester mortgage c petitioner’s continued advances while vhc guaranteed ronald h ’s debts to banking institutions and subordinated any potential repayments from ronald h to those institutions it continued to advance funds to ronald h it continued to advance funds in and to assist ronald h in an effort to sell the ofti mill to wausau paper vhc continued to advance funds to ronald h and his related companies while the companies had large amounts of debt in after ronald h failed to sell the ofti mill vhc began claiming bad_debt deductions on its federal_income_tax returns even after beginning to claim bad_debt deductions in vhc continued to advance funds for example according to its spreadsheet vhc advanced dollar_figure to pcdi to buy out pcdi shareholders and dollar_figure to pay the city of de pere wisconsin for outstanding water and sewer payments due for the ecofibre facility vhc became aware of a potential sale of the ofti mill to st paper llc st paper in st paper and ronald h and his related companies planned to enter into a joint_venture to construct three tissue mills at the ecofibre facility at the ofti mill and in utah scs was expected to work on these projects the proposal was for ronald h to sell st paper of his stake in the existing ecofibre facility and of the permitted six-acre parcel with utility rights on the ofti mill and to contribute the ecofibre facility and the ofti mill as equity for st paper’s bid to finance the three tissue mills with lending institutions the negotiations with st paper continued into with the proposed sale to be executed in phases phase was the proposed purchase of the ofti facility and phase was the proposed purchase of the ecofibre facility with the subsequent construction of additional tissue mills ronald h and sharad tak the ceo and chairman of st paper signed a memorandum of understanding agreeing to close the transaction on date but the transaction did not occur at vhc’s date shareholders meeting david provided the shareholders an update on the potential st paper sale according to the minutes of that meeting david reported that the deal would probably close by the end of date ronald h and raymond attended this meeting the sale did not take place in on date vhc held a special meeting of shareholders to address advances made to ronald h according to the minutes of the meeting david noted that as of date ronald h and his related companies owed vhc approximately dollar_figure million including dollar_figure million that represented ecofibre’s debts to associated bank he stated that the financing for the sale of the ofti mill was not complete but that if the sale occurred only approximately dollar_figure million would come back to vhc after considering the debt and the likelihood that vhc would be paid back david estimated the current value of vhc stock was approximately of full value ronald h attended this meeting on date st paper purchased the ofti mill st paper agreed to a purchase_price of dollar_figure consisting of dollar_figure in cash used to pay closing costs superior debts and inventory and dollar_figure in subordinated promissory notes seller notes payable to ofti by st paper to finance the purchase tak investments inc a company managed by sharad tak and pcdi would be coborrowers on a dollar_figure million note dollar_figure million of which vhc guaranteed in order to provide the private equity_capital for st paper to use in the acquisition of ofti other financing for the transaction was arranged by goldman sachs credit partners l p gscp the seller notes were each subordinated to gscp sharad tak investments llc tak and ronald h executed a business agreement tak executed promissory notes ronald h ’s company tptc pledged two side notes the side notes were payable only if phase of the acquisition occurred phase which would have included the building of additional tissue mills and the sale of the ecofibre facility did not take place and vhc did not receive any side notes nearly all the assets of ofti were sold to st paper but vhc did not receive any cash from the sale d documentation of advances vhc recorded the advances to ronald h and his related companies as notes receivable in its books_and_records j kellam vhc’s bookkeeper from to the present prepared a spreadsheet which details the advances from from vhc to ronald h and or his related companies according to vhc’s spreadsheet vhc recorded that from it advanced dollar_figure to ronald h and or his related companies and received payments of only dollar_figure vhc recorded that it had accrued interest_income of dollar_figure and it received interest payments of dollar_figure the calendar_year totals shown on the spreadsheet were derived from vhc’s tax workpapers discrepancies between vhc’s spreadsheet and other exhibits in the record include the following for vhc’s spreadsheet reports two advances of dollar_figure million each--one from scs to tptc and the other from vos to pcdi the spreadsheet details these advances as funds used to pay other creditors documents in the record do not support the labels of these advances on date ronald h on behalf of pcdi executed a promissory note to pay an amount not to exceed dollar_figure million to vos the note has handwritten markings that describe monetary amounts of dollar_figure dollar_figure dollar_figure and dollar_figure next to july and and date respectively the note does not include the purpose of the advance or explain the handwritten amounts the spreadsheet reports that vhc did not receive payments for this advance the only other supporting documentation of a dollar_figure million advance in is a promissory note to pay scs signed by ronald h and raymond on behalf of vhc and including the handwritten statement paid in full through note renewal vhc’s spreadsheet does not report a dollar_figure million advance in for which it received payments for vhc’s spreadsheet reported that scs advanced dollar_figure to pcdi a discrepancy exist between a summary sheet j kellam prepared reflecting vhc’ sec_2002 transactions and vhc’s spreadsheet for the summary reflects an advance by scs to pcdi for dollar_figure not dollar_figure for vhc’s spreadsheet reported that it received payments of principal of dollar_figure in vhc received six checks issued by ronald h or his related companies totaling dollar_figure there are no other documents to support the dollar_figure reported as payments received on the spreadsheet vhc had in its possession numerous promissory notes which purported to reflect advances to ronald h and or his related companies not all the promissory notes were signed by ronald h individuals would sign notes imitating ronald h ’s signature some notes were signed by other individuals and other notes had ronald h ’s stamped signature according to vhc’s bookkeeper from to the present vhc accepted stamped signatures according to n stellpflug vhc’s c p a and corporate secretary from to if vhc was going to advance funds to ronald h he had to sign the promissory note before the funds were released and vhc did not take anybody’s signature other than ronald h ’s some promissory notes were not signed most of the promissory notes had fixed schedules for repayment and renewed promissory notes were renewed without vhc’s receiving payments of principal or interest many of the renewed promissory notes indicated that the original note was paid in full through the execution of a renewal note often promissory notes were renewed when maturity dates arose and were consolidated routinely into new larger amounts vhc did not increase interest rates on notes that were renewed for example a promissory note dated date to pay vhc dollar_figure million was signed by ronald h with interest set at the rate that associated bank charged vhc this promissory note was renewed six times without the payment of principal or interest and with the same interest rate on april of every year from to on date ronald h signed a promissory note that consolidated the dollar_figure million note into a dollar_figure promissory note to pay vhc on date ronald h_r stumpf and w bain signed a promissory note on behalf of pcdi oconto falls to pay dollar_figure tovhc payable on date and bearing an interest rate of this note was renewed on date for dollar_figure extending the maturity_date to date and bearing interest at the rate associated bank charged vhc plus an additional the date renewal note was subsequently consolidated along with other promissory notes into an date note on behalf of tptc and ofti to pay dollar_figure to vhc vhc continued to make advances without receiving principal payments or interest after it began claiming bad_debt deductions in a promissory note on behalf of pcdi dated date for dollar_figure was made payable to scs with a maturity_date of date bearing interest at the rate associated bank charged vhc on and after date the note was renewed three times without scs’ receiving payments on principal or interest ultimately extending the maturity_date to date vhc sometimes borrowed funds to make advances to ronald h or his related companies for example in vhc borrowed dollar_figure million from associated bank to advance funds to ronald h and his wife to pay their federal and state tax_liabilities for tax_year and for other personal debt the promissory notes from ronald h and or his companies included interest but that interest was not always above the rates that vhc paid when it borrowed the funds to advance to ronald h vhc borrowed dollar_figure million from bank one to advance to pcdi and on date ronald h on behalf of pcdi signed a promissory for dollar_figure million payable to vos with an interest rate equal to the rate bank one charged vhc vos borrowed dollar_figure from associated bank to advance to rvdh development and on date ronald h on behalf of rvdh development executed a promissory note for dollar_figure with interest at the rate charged by associated bank to vos according to vhc’s spreadsheet it received interest payments vhc had in its possession the following checks from ronald h or his related companies date date date date date date date date date date date date date date amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the august and date checks did not specify whether the amounts represented payment for interest principal or services or whether they were delivered timely in accordance with schedules of repayment the date check included a notation that dollar_figure of the dollar_figure represented interest but did not describe what the remaining amount represented the january and date checks do not state what the amounts represented the february and and the september and checks included notations that the amounts represented loan payments but did not specify whether the payments represented principal or interest or for which advances the repayments were intended the two checks dated date and the two checks dated date did specify the purpose petitioner’s deposit summary indicates that the payments represented principal but does not explain on which advances the principal was paid for vhc produced three checks from ronald h ’s related companies totaling dollar_figure for vhc’s spreadsheet reported it received interest payments of dollar_figure for vhc produced six checks from the companies totaling dollar_figure its spreadsheet reported that it received interest payments of dollar_figure for vhc had four checks totaling dollar_figure from the companies but its spreadsheet reported that it received interest payments of dollar_figure e collection efforts from to vhc held daily meetings with ronald h at vhc’s offices but with one exception it never formally wrote him requesting repayment for the outstanding advances vhc sent ronald h one demand letter at the beginning of when he and his wife were in the process of a divorce on date vhc’s lawyer sent ronald h and his wife separate demand letters to inform them that vhc was attempting to a collect a debt on personal loans made to ronald h the letter specified that on date ronald h and his wife borrowed dollar_figure million from vhc to pay federal and state tax_liabilities for tax_year and other personal debt the letter further explained that in order to provide ronald h and his wife the money vhc had obtained a dollar_figure million loan from associated bank which was due and owing as of date vhc did not seek collection or pursue litigation or force foreclosure in vhc stopped accruing interest_income and paying tax on it vhc did not pursue other avenues of collection it failed to collect through liquidating ronald h ’s vhc shares or to demand repayment when the ofti mill was eventually sold in because vhc had subordinated any rights to repayments to third-party creditors it was unable to enforce repayment v scs dispute with jedson engineering in date scs entered into an agreement with p g to build install and commission for operation a paper-making machine for p g wildfire project jedson engineering jedson and pine ridge are engineering firms that provide professional design and engineering services for the construction of paper-making machines in date scs and pine ridge entered into a written_agreement under which pine ridge agreed to perform engineering services required or requested by scs on the wildfire project pursuant to scs’ approval pine ridge entered into a written_agreement with jedson on date whereby jedson agreed to provide engineering services for the wildfire project in date scs and p g entered into a written change order related to the wildfire project wherein p g requested that scs perform additional startup engineering support services on the basis of this change order scs entered into an agreement with jedson whereby jedson agreed to provide certain startup engineering services related to the wildfire project scs believed that jedson’s failure to meet or perform its responsibilities and duties throughout the wildfire project resulted in significant cost overruns to scs scs incurred costs to complete the startup and engineering services on date scs issued an invoice for a back charge to jedson for dollar_figure and on date scs issued a second invoice and notice of back charge to jedson of dollar_figure scs’ total charges issued to jedson were dollar_figure jedson did not pay the invoiced amounts and sued scs in on date scs filed a counterclaim and third-party complaint against jedson and pine ridge alleging that scs had suffered damages in relation to jedson’s performance on the wildfire project on date scs and jedson settled the case and scs agreed to pay jedson dollar_figure by date in exchange for the release of its suit against jedson and jedson’s release of its suit against scs vi vhc’s purchase of apartments on date vhc offered to purchase raymond and patricia’ sec_65 interest in a 36-unit apartment building in green bay the net purchase offer totaled dollar_figure the offer was accepted on date vhc executed a promissory note for dollar_figure promising to pay raymond and or patricia the principal sum with interest on the unpaid principal balance from the date of the note until paid at a rate s bougie president and n stellpflug secretary signed the note interest was to be paid monthly commencing on date with the full principal sum due on date this promissory note was secured_by the 36-unit apartment building vhc executed a renewal of the date promissory note on date date and date ultimately extending the maturity_date to date vhc made no principal payments before execution of the renewal promissory notes on date vhc paid the renewed promissory note in full vii petitioner’s tax returns petitioner is an accrual_method taxpayer and filed consolidated federal_income_tax returns for the tax years at issue it timely filed its forms u s_corporation income_tax return petitioner retained schenk sc schenk a professional accounting firm for the preparation of its yearly consolidated tax returns schenk reviewed petitioner’s financial statements yearly but did not perform audits schenk’s review entailed assembling petitioner’s work papers analysis of annual sales and costs of goods sold and calculations of gross_profit margins schenk did not express an opinion with regard to petitioner’s financial statements and did not perform valuations of the underlying assets of ronald h ’s companies petitioner did not provide schenk with formal valuations of ronald h ’s related companies or assets for the tax years at issue petitioner claimed deductions on its forms for partially worthless bad_debts that it asserts were owed to it by ronald h and or his related companies as follows year partially_worthless_bad_debt deduction total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number for tax_year petitioner claimed a bad_debt deduction of the dollar_figure that it asserts was owed to it by jedson for tax years petitioner claimed interest_expense deductions of dollar_figure dollar_figure dollar_figure and dollar_figure respectively arising from its purchase of raymond and patricia’s 36-unit apartment building in green bay for tax years petitioner reported taxable interest_income opinion i burden_of_proof generally the taxpayer has the burden of proving that the determinations in the notice_of_deficiency are incorrect rule a 290_us_111 as an exception rule a provides that the burden_of_proof lies with the commissioner in respect of any new_matter increases in deficiency and affirmative defenses pleaded in the answer petitioner contends that the burden_of_proof should lie with respondent with regard to any requirement to substantiate the underlying amounts associated with the related_party bad_debt deductions because it represents a new_matter substantiation of the amounts related to petitioner’s claimed related-party bad_debt deductions does not represent a new_matter because it neither alters the original deficiency nor requires the presentation of different evidence see 93_tc_500 deductions are a matter of legislative grace and a taxpayer must prove its entitlement to deductions 503_us_79 292_us_435 to that end a taxpayer is required to substantiate each claimed deduction by maintaining records sufficient to establish the amount of the deduction and to enable the commissioner to determine the correct_tax liability sec_6001 116_tc_438 sec_1 a income_tax regs ii related-party bad_debt deductions sec_166 provides as a general_rule that a deduction shall be allowed for any debt which becomes worthless within the taxable_year sec_166 distinguishes bad_debts from nonbusiness bad_debts sec_166 sec_1_166-5 income_tax regs business bad_debts may be deducted against ordinary_income whether wholly or partially worthless during the year to the extent of the amount that becomes worthless sec_1_166-3 income_tax regs a nonbusiness_bad_debt may be deducted but only when it becomes completely worthless in the year for which it is claimed and then only as a short-term_capital_loss sec_166 sec_166 limits the deduction for bad_debt losses to the amounts actually paid_by a guarantor regardless of the guarantor’s method_of_accounting a positions of parties petitioner contends that it is entitled to business_bad_debt deductions for the tax years at issue for the advances to or for the benefit of ronald h and or his related companies that became partially worthless during the years at issue respondent contends that petitioner has failed to establish that claimed advances were debt in substance respondent further contends that petitioner’s motivation for advancing the funds appears to have been to provide capital injections or gifts to assist in forming new companies associated with ronald h to provide disguised dividends for_the_use_of ronald h ’s licenses or to provide compensation_for work contracts ronald h ’s related companies sent to vhc for services ronald h provided to vhc or for allegedly exchanging ronald h ’s vhc voting shares into nonvoting shares b bona_fide debt there is no bad_debt deduction without bona_fide debt see sec_1_166-1 income_tax regs the regulations define a bona_fide debt as one which arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money id a gift or contribution_to_capital is not considered to create a debt for purposes of sec_166 91_tc_575 sec_1_166-1 income_tax regs we determine whether a purported debt is in substance and fact a debt for tax purposes from the facts and circumstances of each case with the taxpayer bearing the burden_of_proof 262_f2d_902 7th cir 74_tc_476 intrafamily transactions such as those in this case are subject_to rigid scrutiny and are particularly susceptible to a finding that a transfer was intended as a gift rather than a debt see 12_tc_1158 aff’d per curiam 192_f2d_391 2d cir this presumption may be rebutted by an affirmative showing that there existed at the time a real expectation of repayment and intent to enforce the collection of indebtedness id the advances to ronald h and his related companies began in and continued until petitioner began claiming related-party bad_debt deductions in we must first determine whether the advances represented bona_fide debt for a bona_fide debt to exist the parties to a transaction must have had an actual good-faith intent to establish a debtor-creditor relationship at the time the funds were advanced 55_tc_85 an intent to establish a debtor-creditor relationship exists if the debtor intends to repay the loan and the creditor intends to enforce repayment id 54_tc_905 objective factors are considered to determine the parties’ intent and whether a bona_fide loan occurred and no single factor is dispositive see 925_f2d_180 7th cir aff’g tcmemo_1989_393 factors we ordinarily consider in our analysis include but are not limited to the name given to the certificates evidencing the indebtedness the presence or absence of a fixed maturity_date the source of payments the right to enforce repayment participation in management as a result of the advances the status of the advances in relation to debts owed to regular corporate creditors thin or adequate capitalization the risk involved in making the advances the identity of interest between creditor and shareholder the use to which the advances were put the ability to obtain loans from outside lending institutions failure to repay advances on the due_date the intent of the parties and the payment and accrual of interest dixie dairies corp v commissioner t c pincite see also am offshore inc v commissioner 97_tc_579 goldstein v commissioner tcmemo_1980_273 factors which are relevant to the facts in these cases are discussed factors analysis a name given to certificates evidencing indebtedness the issuance of promissory notes may suggest that advances are debt see 464_f2d_394 5th cir vhc produced promissory notes dating from date through date for most of the advances formal documentation however is not controlling 95_tc_257 61_tc_367 a genuine debtor-creditor relationship must be accompanied by more than the existence of corporate paper encrusted with the appropriate nomenclature captions 414_f2d_844 5th cir not all the promissory notes that vhc produced were signed by ronald h some were signed by other individuals and some had ronald h ’s stamped signatures j kellam a pcdi employee from date until date testified that individuals would sign notes imitating ronald h ’s signature n stellpflug vhc’s c p a and corporate secretary from to testified that vhc would not accept signatures other than ronald h ’s we recognize that many of vhc’s advances were supported by promissory notes family members are free to document a transaction among themselves in any manner they choose therefore the form selected has little probative force see shaw v commissioner tcmemo_2013_170 at aff’d 623_fedappx_467 9th cir petitioner a family controlled_corporation was free to document the advances in any manner it chose with ronald h and his related companies petitioner’s promissory notes have little probative force petitioner recorded the advances on its books as accounts_receivable and contends that ronald h and his related companies recorded them as accounts_payable ronald h ’s records are not part of the record the promissory notes and bookkeeping entries should be given little weight unless supported by some other objective evidence showing the advances to be loans especially on account of the familial relationship see dixie dairies corp v commissioner t c pincite see also 505_f2d_873 5th cir a llegedly objective economic indicia of debt such as consistent bookkeeping and consistent financial reporting on balance sheets are little more than additional declarations of intent without any objective economic indicia of debt petitioner has not introduced objective evidence establishing the advances as loans b presence or absence of a fixed maturity_date failure to pay on the due_date the presence of a fixed maturity_date may indicate a fixed obligation to repay a characteristic synonymous with debt see estate of mixon f 2d pincite the presence of a fixed maturity_date on promissory notes however does not preclude a finding that the parties failed to create a genuine indebtedness see arlington park jockey club f 2d pincite many of the promissory notes have fixed maturity dates but vhc’s actions suggested that the maturity dates were meaningless vhc routinely renewed advances without receiving payments of principal or interest many of the promissory notes included notations that the original promissory note was paid in full by a renewal promissory note without supporting evidence as to whether vhc received principal or interest promissory notes were renewed when maturity dates arose and consolidated into new notes with greater amounts vhc continued to renew advances after it began claiming bad_debt deductions in for example on date scs advanced dollar_figure to pcdi which was evidenced by a promissory note payable on date and bearing interest at the rate associated bank charged vhc on and after date the note was renewed three times without vhc’s receiving payments on principal ultimately extending the maturity_date to date vhc routinely executed renewals without the receipt of payment on principal or interest the fixed maturity dates for the most part were meaningless c the source of payments a bona_fide debt cannot exist for purposes of sec_166 where the obligation to repay the debt is subject_to a contingency that has not occurred 318_f2d_611 9th cir see also frierdich v commissioner f 2d pincite finding that the repayment of advances must be unconditional and cannot be contingent on some future event the sources of ronald h ’s and his related companies’ repayments were contingent on several events that had not occurred at the time vhc made the advances vhc in part made advances to ronald h ’s companies because of ronald h ’s personal history of success vhc generally credited ronald h with the expansion of vhc’s business from a local company to a national one and believed that his companies would be successful repayment hinged on ronald h ’s potential closings expansion plans and receipt of funds from additional investors from to vhc advanced funds to help ronald h potentially sell the ofti mill to uaei at the same time vhc advanced funds to assist ronald h in obtaining financing for ecofibre vhc contends that potential institutional investors such as enron made ronald h ’s projects attractive part of vhc’s motivation to advance funds was the potential of lucrative projects for scs and vos the uaei deal collapsed in and enron declared bankruptcy forcing ronald h and his companies to seek new sources of financing ronald h never obtained alternative sources of financing despite these major setbacks vhc continued to advance funds it contends that it believed it would recover additional money through anticipated profits from the sale of the ofti mill and from future work related to the expansion of the ofti mill and the ecofibre facilities it continued to advance funds in and to assist ronald h in selling the ofti mill to wausau paper but that deal never closed in vhc became aware of a potential buyer of the ofti mill st paper and continued to advance funds to ronald h to help him get to the closing in when ronald h finally sold the ofti mill vhc did not receive cash or any other form of repayment vhc could be repaid only through the financial well-being of ronald h ’s companies a taxpayer willing to condition repayment of an advance on the financial well-being of the receiving company does not act as a creditor expecting to be repaid regardless of the company’s success or failure calumet indus inc v commissioner t c pincite quoting 862_f2d_112 7th cir if repayment does not depend upon earnings the transaction has the indication of being a loan to the corporation estate of mixon f 2d pincite am offshore inc v commissioner t c pincite in this case payment depended on the success of ronald h ’s companies or a future event occurring such as the sale of the ofti mill to uaei d right to enforce payments a taxpayer’s right to enforce repayment of an advance suggests that the advances were loans see estate of mixon f 2d pincite there is no evidence that vhc had any right to enforce repayment of the claimed advances whether an advance is subordinate to obligations of other creditors bears on whether the taxpayer advancing the funds acted as a creditor see id pincite vhc subordinated its rights to repayment under the promissory notes with ronald h and his related companies to those of banks and other creditors starting in the early 2000s e increased management participation the right of the entity advancing funds to participate in the management of a business demonstrates that the advance may not have been bona_fide debt am offshore inc v commissioner t c pincite although vhc was not a shareholder in ronald h ’s related companies it was inextricably linked to them at a vhc shareholders meeting on date vhc determined that its shareholders could invest in pcdi according to the minutes of that meeting vhc shareholders interested in investing in pcdi could purchase less than of the company from through vhc shareholders that owned pcdi shares included raymond and all of the vdh brothers as well as w bain g piontek c kassner r lentz and n stellpflug david owned stock in pcdi while he was president of vhc vhc participated in the management of ronald h ’s outside ventures raymond although he retired from vhc as president and director in continued to attend vhc shareholders meetings and to review vhc’s financial records he was present at meetings in which advances to ronald h were approved raymond did not own vhc stock during the tax years at issue yet he attended and voted at vhc shareholders and directors meetings at the same time that raymond influenced vhc he served as pcdi’s cfo he signed promissory notes between vhc and pcdi as pcdi’s cfo and maintained an office at vhc where he held weekly meetings with ronald h related to pcdi’s business raymond’s immediate successor at vhc s bougie vhc’s bookkeeper never was a vhc shareholder or director raymond played a major role in vhc and pcdi at the same time after ronald h started the ofti mill vhc placed its employees including j rottier vos’ project manager and a major vhc shareholder at the mill for the purpose of knowing the activities taking place at the mill and assessing additional needs of the mill he worked as the assistant plant manager and eventually became the plant manger of the mill he worked at ofti until and his paychecks always came from vos vhc and ronald h and his related companies were intertwined not only did vhc shareholders also own shares in ronald h ’s companies but some vhc employees worked for both companies over the years throughout the years at issue raymond and david negotiated with banks on ronald h ’s behalf agreeing to pay his debts at other banks and even providing substitute collateral vhc influenced the management of ronald h ’s companies f thin_capitalization insolvency risk involved in making the advances thin capitalization--a high ratio of debt to equity--may suggest that an advance is not a loan estate of mixon f 2d pincite the purpose of examining the debt-to-equity_ratio in characterizing an advance is to determine whether a corporation is so thinly capitalized that it would be unable to repay an advance cma consol inc subs v commissioner tcmemo_2005_16 by pcdi and its affiliates were operationally in trouble advances made by vhc did not remedy ronald h ’s problems as pcdi continued to struggle and in could not pay its bills timothy testified that if vhc had not guaranteed ronald h ’s and his related companies’ debts in the companies would have gone into bankruptcy vhc continued to make advances to ronald h and his related companies throughout the years at issue knowing that they would not be repaid ronald h and his related companies were insolvent from as early as petitioner did not provide evidence establishing that ronald h ’s related companies ever became profitable despite the vast sums that ronald h and his related companies owed third-party creditors vhc continued to advance funds knowing that there were no reasonable prospects of repayment it disregarded clear signs that ronald h and his related companies were financially unstable and even negotiated on behalf of him and his related companies at banking institutions petitioner contends that amounts lent to an insolvent investor should be treated as bona_fide debt while amounts advanced to an insolvent_debtor alone may constitute debt advances made to an insolvent or unprofitable debtor where there is no reasonable prospect of repayment are not debts for tax purposes see dixie dairies corp v commissioner t c pincite petitioner made advances without reasonable expectation of repayment throughout the years at issue a related consideration includes the risk involved in making the advances the risks that vhc would not be repaid were substantial its routine renewal of promissory notes without the receipt of principal or interest as well as its paying for ronald h and his related companies to stay financially afloat establishes that it knew repayment on its advances was speculative while the repayment of advances depends in part on the financial success of the receiver of the advances the risks involved in this case were more speculative than what a third-party creditor would deem acceptable see 398_f2d_694 3d cir a third-party creditor would not have made these advances the amounts advanced to ronald h ’s insolvent or unprofitable related companies cannot be characterized as bona_fide debt g use of advances the use of advances to finance initial business operations when repayment of the advances is contingent on future events suggests the advances are not debt see id pincite vhc extended many of its advances when ronald h ’s related companies were first organized suggesting that the advances represented funds to meet initial operating_expenses pcdi was incorporated on date and by date vhc had advanced dollar_figure million to pcdi cppi was incorporated on date and on date it received a dollar_figure million advance from vhc according to vhc’s records from through it advanced approximately dollar_figure million to ronald h and his related companies vhc contends that it made advances to help ronald h obtain financing for the ecofibre project and to sell the ofti mill vhc advanced funds to allow ronald h to pay overdue water bills to the city of de pere vhc even advanced funds to ronald h personally to pay his federal and state income taxes vhc advanced funds knowing that ronald h and his related companies were unable to repay advancing funds to meet initial operating_expenses is akin to making a capital_contribution see 561_f2d_572 5th cir the use of advances does not support a conclusion that the advances were loans h success in obtaining loans from outside lending institutions t he touchstone of economic reality is whether an outside lender would have made the payments in the same form and on the same terms 89_tc_816 citing sciptomatic inc v united_states 555_f2d_364 3d cir see also calumet indus inc v commissioner t c pincite a corporation’s success in borrowing funds from outside sources may give the transactions at issue the appearance of bona_fide indebtedness and may indicate that the advances were made in a manner similar to those that would be extended by reasonable creditors see estate of mixon f 2d pincite from as early as the record establishes that ronald h could not obtain loans from some outside lending institutions starting in w bain served as a straw borrower for ronald h because he was unable to obtain loans himself between and vhc began having conversations with ronald h ’s banks individual lenders and investors on the status of his companies and whether there was a real prospect of repayment vhc continued to advance funds to ronald h and his related companies despite knowing that by banking institutions and other third-party creditors were no longer lending to him and the companies vhc recorded on its spreadsheet that from through it continued making substantial advances to ronald h and his related companies the financial institutions that made loans to ronald h sought guaranties from vhc whereas vhc had no guaranties collateral or recourse for failure to repay this factor suggests that the advances were not debt i intent of the parties no single factor is determinative and we must decide whether there w as a genuine intention to create a debt with a reasonable expectation of repayment and whether that intention comport ed with the economic reality of creating a debtor-creditor relationship litton bus sys inc v commissioner t c pincite petitioner contends that the funds advanced to ronald h and his related companies were at all times intended to be loans respondent contends that contemporaneous documents indicate that petitioner’s advances were not loans and that instead petitioner infused capital invested or distributed funds to ronald h the objective facts in the record establish that vhc did not intend to create a debt between itself and ronald h and or his related companies vhc’s actions reflect that there was not a true debtor-creditor relationship the advances were made over a long period the economic circumstances of later years must be considered when analyzing the character of advances in earlier years see 611_f2d_866 ct_cl ronald h and his related companies routinely failed to comply with the terms of the promissory notes and vhc failed to enforce the terms indicating that it did not intend that the advances be loans by the mid to late 1990s the millions of dollars of receivables vhc had on its balance sheets attributable to advances made to ronald h and his related companies affected its ability to obtain surety bonds this reduction in surety bonds limited vhc’s revenue yet it continued to advance funds vhc lost work because of ronald h ’s companies’ competing with its customers yet it continued to advance funds other objective facts establish that the parties did not intend to enter into a debtor-creditor relationship vhc advanced funds for payments that were without any business_purpose including covering ronald h ’s federal and state_income_tax liabilities reducing the principal owed on his home and paying past-due property taxes on his home the promissory notes did not specify the purposes of the advances petitioner’s spreadsheet included some descriptions of the purposes of the advances but a number of discrepancies exist between the spreadsheet and other parts of the record even if vhc might have intended to create bona_fide debt economic circumstances at the time it made the advances suggest that vhc did not have a reasonable expectation of repayment as explained above vhc made advances and continued to advance funds even though it knew ronald h could not repay them vhc and ronald h and his related companies were interrelated ronald h remained involved with vhc even after he began his own companies there was no clear dividing line for the roles of ronald h and raymond vhc contends that ronald h was no longer involved with it but he was a presence at vhc and continued to receive benefits from it throughout the tax years at issue ronald h ’s actions establish that he never intended to create a debtor- creditor relationship with vhc in one of ronald h ’s companies patriot contractors held itself out as part of vhc patriot contractors failed to properly complete a contract and vhc rescued it ronald h ’s related companies’ competition for some of vhc’s customers eventually caused problems for vhc ronald h leaned on vhc to support his companies vhc was well aware of ronald h ’s business practices and had rescued ronald h and his related companies in the past there was no reason to believe that he would not require assistance again vhc contends that ronald h or his related companies paid back some of its advances and that therefore its expectation of repayment was reasonable repayment was speculative but vhc still continued to make advances the outstanding balance of funds it advanced constantly increased without any guaranty of repayment these economic circumstances establish that ronald h never intended to create a debtor-creditor relationship with vhc j payment or accrual of interest according to its spreadsheet for the tax years at issue vhc reported receiving interest payments of dollar_figure and interest_income of dollar_figure from through vhc provided checks from and as support for the underlying amount of interest payments it reported receiving for petitioner offered three checks from ronald h ’s related companies totaling dollar_figure yet for vhc’s spreadsheet states that it received interest payments of dollar_figure for vhc offered six checks totaling dollar_figure but its spreadsheet indicates that it received interest payments of dollar_figure for it provided four checks totaling dollar_figure but its spreadsheet shows that it received interest payments of dollar_figure there is no evidence that interest was paid regularly and consistently vhc accrued interest only until because after that it did not have a reasonable expectation of being repaid this factor suggests that the advances were not debt conclusion after consideration of the circumstances of vhc’s advances to or for the benefit of ronald h and or his related companies and in the light of the factors set forth above we conclude that the advances did not represent bona_fide debt vhc did not intend to create a bona_fide debtor-creditor relationship and the economic circumstances that existed during the time vhc made its advances establish that it did not reasonably expect repayment vhc is not entitled to related-party bad_debt deductions for the advances it made to ronald h and his related companies during the tax years at issue because we conclude that the advances do not constitute bona_fide debt we need not address whether vhc established that the advances became partially worthless during the tax years at issue iii vhc’s alternative arguments because we conclude that vhc’s advances do not constitute bona_fide debt we address its alternative arguments a sec_162 deductions vhc contends that if the advances did not represent bona_fide debt then alternatively it is entitled to business_expense deductions under sec_162 for the advances and payments it made on guaranties of ronald h ’s and his related companies’ debts vhc argues that it is entitled to a deduction under sec_162 because it made the advances and payments on guaranties to protect its own business reputation and access to credit respondent contends that vhc has neither substantiated the amounts of its expenses nor established that its expenses were ordinary and necessary sec_162 allows deductions for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an ordinary_expense is one that commonly or frequently occurs in the taxpayer’s business 308_us_488 and a necessary expenses is one that is appropriate and helpful in carrying on the taxpayer’s business welch v helvering u s pincite a taxpayer must substantiate the expenses underlying each deduction sec_6001 sec_1_6001-1 income_tax regs an entry on a taxpayer’s books generally will not suffice to substantiate an expense unless corroborated by other evidence see eg 139_tc_19 finding that general ledgers alone did not suffice to substantiate the taxpayer’s cost_of_goods_sold aff’d 792_f3d_1146 9th cir petitioner argues that its spreadsheet books_and_records and self-prepared summaries are sufficient to substantiate the amounts of expenses we disagree vhc’s records are riddled with inconsistencies its spreadsheet is inconsistent with documentary_evidence supporting the entries it did not introduce evidence of receipts bank statements contracts for services rendered or documents establishing funds paid on guaranties it contends that its c p a attested to the reliability of its books_and_records but its c p a did not audit those books_and_records its c p a did not reconcile the general ledgers with the underlying source documentation to determine their accuracy it has failed to substantiate the amounts of expenses including payments on guaranties of ronald h ’s and his related companies’ debts underlying its claimed sec_162 deductions even if vhc did substantiate some of the advances or payments made on guaranties it has not established that these expenses were ordinary and necessary it relies on 282_f2d_614 5th cir rev’g and remanding tcmemo_1959_32 to support its contention that the amounts it advanced and specifically the amounts it paid on guaranties represented ordinary and necessary expenses because they were made in furtherance of its own business in lutz v commissioner f 2d pincite the court allowed the taxpayer to deduct the expenses at issue because it found that the payments were made to protect the existing goodwill of his individual business and to prevent the loss of earnings that might result from destroying such goodwill unlike the expenses in lutz many of the guaranties that vhc entered into harmed it the advances and guaranty agreements limited its ability to obtain surety bonds causing it to lose revenue by not being able to bid on public work the guaranties also affected its lines of credit and other financing ability with other banks two of its major customers stopped conducting business with it because of ronald h ’s competing ventures yet it continued to advance funds and guarantee his debts at banks vhc contends that the dollar_figure million advanced to fund the second tissue machine at the ofti mill should be treated as an ordinary_and_necessary_expense because this amount was lent for its benefit it argues that it obtained expertise on a new type of machine that it subsequently installed in several other places the record does not establish that vhc obtained expertise in the machine or that it subsequently installed the machine for other customers it failed to introduce invoices or work contracts for these subsequent jobs vhc further contends that it was forced to guarantee ronald h ’s and his related companies’ debts at banks in order to preserve its own lines of credit it specifically argues that associated bank forced it to guarantee ronald h ’s debts in in order to extend its lines of credit while we acknowledge that vhc was concerned about its lines of credit it had entered into substantial guaranties with associated bank before and it provided guaranties at numerous other banks without providing explanations for entering into those guaranties it did not show the advances were necessary to protect its business the motive for the advances seemed to be more about helping ronald h than protecting its business therefore the advances are not deductible under sec_162 b equitable_recoupment vhc contends that if its advances are not considered bona_fide loans and are payments of ordinary and necessary business_expenses then under a theory of equitable_recoupment it is entitled to recoup taxes paid on the interest accrued on the amounts it advanced to ronald h and his related companies from through because we determined that vhc’s advances and payments on guaranties did not constitute ordinary and necessary expenses under sec_162 we need not address this argument vhc also contends that under a theory of equitable_recoupment it is entitled to recoup taxes paid for closed tax years related to the following interest and services income accrued but not received from ronald h and his related companies because these amounts should have been excluded from income and to the extent that we determine that the advances represented equity investments interest and services income accrued and received during the tax years because such amounts would constitute nontaxable returns of capital additionally vhc has failed to establish that the application of equitable_recoupment is appropriate pursuant to sec_6214 this court has jurisdiction to apply the doctrine_of equitable_recoupment in appropriate cases the doctrine_of equitable_recoupment is a judicially created doctrine that under certain circumstances allows a litigant to avoid the bar of an expired statutorily limited period 130_tc_54 the doctrine prevents an inequitable windfall to a taxpayer or to the government that would otherwise result from the inconsistent tax treatment of a single transaction item or event affecting the same taxpayer or a sufficiently related_taxpayer id see also 101_tc_551 equitable_recoupment operates as a defense that may be asserted by a taxpayer to reduce the commissioner’s timely claim of a deficiency or by the commissioner to reduce the taxpayer’s timely claim for a refund 766_f2d_1038 7th cir menard inc v commissioner t c pincite generally the party claiming the benefit of an equitable_recoupment defense must establish that it applies menard inc v commissioner t c pincite estate of mueller v commissioner t c pincite in order to establish that equitable_recoupment applies a party must prove the following elements the overpayment or deficiency for which recoupment is sought by way of offset is barred by an expired period of limitation the time-barred overpayment or deficiency arose out of the same transaction item or taxable_event as the overpayment or deficiency before the court the transaction item or taxable_event has been inconsistently subjected to two taxes and if the transaction item or taxable_event involves two or more taxpayers there is sufficient identity of interest between the taxpayers subject_to the two taxes that the taxpayers should be treated as one menard inc v commissioner t c pincite vhc has failed to establish that it has been inconsistently subjected to two taxes the doctrine_of equitable_recoupment is generally applied in the limited circumstances where a transaction has been subjected to two taxes on inconsistent legal theories and the tax that was mistakenly paid can be recouped against what was correctly due see 329_us_296 our determination regarding whether vhc’s advances represented bona_fide debt does not automatically establish that taxes it paid for closed tax years were erroneously applied application of the equitable_recoupment doctrine would require the court to make further determinations regarding the amount and character of vhc’s purported accrued interest payments from through it is outside the scope of the equitable_recoupment doctrine for this court to make such determinations for taxes collected years ago vhc is not entitled to recoup taxes paid for closed tax years related to interest and services income accrued but not received from ronald h or his related companies c accrued interest vhc argues alternatively that to the extent we determine that amounts owed by ronald h and his related companies do not constitute bona_fide debt it is entitled to reduce income accrued for interest reported on its returns it also argues that it is entitled to reduce income for tax years and by the amount of interest accrued but unpaid from ronald h and his related companies vhc accrued interest until when it determined the probability of payment was not sufficient to warrant accrual an accrual_method taxpayer includes an item of gain profit or income in its gross_income for the taxable_year in which all events have occurred that fix its right to receive income and the amount can be determined with reasonable accuracy sec_1_451-1 sec_1_446-1 income_tax regs because vhc is an accrual_method taxpayer it included in income_interest accrued on advances made to ronald h and his related companies interest must be accrued until there is a reasonable doubt as to the collectability of the notes 404_f2d_764 6th cir aff’g tcmemo_1967_81 since vhc accrued interest on the notes only until only income for tax years should be reduced by amounts accrued as interest for advances made to ronald h and his related companies vhc has not substantiated any amount of interest accrued but unpaid for tax years iv jedson dispute vhc accrued income related to invoices it issued to jedson of dollar_figure and dollar_figure for and respectively for tax_year it claimed a bad_debt deduction of dollar_figure which respondent disallowed in full vhc’s position is that it should not have accrued income related to the jedson invoices and that its gross_income should be reduced by dollar_figure and dollar_figure for tax years and respectively in the alternative it contends that it is entitled to a bad_debt deduction for these amounts on its tax_return a accrual of income generally a taxpayer is required to include gains profits and income in gross_income for the taxable_year in which he or she actually or constructively received them unless they are otherwise includible for a different year in accordance with the taxpayer’s method_of_accounting sec_451 sec_1 a income_tax regs an accrual_method taxpayer includes an item of gain profit or income in its gross_income for the taxable_year in which all events have occurred that fix its right to receive income and the amount can be determined with reasonable accuracy sec_1_451-1 sec_1_446-1 income_tax regs all events have occurred that fix the taxpayer’s right to receive income when the required performance takes place the payment is due or the payment is made whichever comes first 108_tc_448 aff’d in part rev’d in part on other grounds 184_f3d_786 8th cir vhc contends that it should not have accrued the jedson-related income because the all_events_test was not met in either or it argues that the all_events_test was not satisfied because jedson initiated a lawsuit against scs in disputing the invoiced amounts respondent contends that scs’ performance of the work for which it back-charged jedson and the invoices issued to jedson representing that payment for the work was due satisfied the all_events_test and that vhc therefore properly accrued income in and the all_events_test is based on the existence or nonexistence of legal rights or obligations at the close of a particular accounting_period 90_tc_26 in the case of a contested claim accrual is not proper until the dispute is resolved 17_tc_916 aff’d per order ustc para 6th cir a dispute is resolved when the parties settle or when the liability is finally determined and is not subject_to further appeal or contest 71_tc_709 vhc properly accrued as income the dollar_figure on the invoice it issued to jedson in scs performed the work that was the subject of the invoice and it issued the invoice to jedson for the amount due satisfying the all_events_test jedson did not contest the amount in fixing vhc’s right to the income vhc did not properly accrue as income the dollar_figure on the invoice it issued in on date scs issued a second back-charge invoice to jedson related to the work it performed jedson did not pay the invoiced amount and initiated a lawsuit against petitioner in disputed claims are inherently contingent as to both the fact and the amount of the liability see 53_tc_135 vhc and jedson did not settle the lawsuit until vhc improperly accrued dollar_figure as income for and is entitled to reduce its income by this amount b bad_debt deduction because we conclude that vhc properly accrued income of dollar_figure for we must consider its position that it is entitled to a bad_debt deduction for for the income it accrued for in order to be eligible for a bad_debt deduction for a debt that became worthless it must prove that a bona_fide debt existed and that the debt became worthless in the year for which it claimed the deduction sec_166 sec_1_166-1 income_tax regs vhc contends that it is entitled to a deduction for a wholly worthless bad_debt of dollar_figure for tax_year because in it became clear that the invoiced amount was not going to be paid the year a debt becomes worthless is fixed by identifiable events that form the basis of reasonable grounds for abandoning any hope of recovery 109_tc_400 the question of whether a debt actually becomes worthless during a taxable_year is to be determined on the basis of all the facts and circumstances see eg 93_tc_758 aff’d 946_f2d_395 5th cir among the facts and circumstances considered by courts to determine whether a debt is worthless are the debtor’s earning capacity the solvency of the debtor the debtor’s refusal to pay actions of the creditor in pursuing collection subsequent dealing between the creditor and debtor and the debtor’s lack of assets am offshore inc v commissioner t c pincite no single factor is conclusive id pincite 5we do not address whether the debt is bona_fide because the debt did not become worthless for the year for which the deduction was claimed vhc did not establish that the invoiced amounts became wholly worthless in it did not introduce evidence regarding jedson’s earning capacity solvency or lack of assets it has not shown that the lawsuit jedson initiated in formed a basis for abandoning any hope of recovery the lawsuit was not settled in and only after jedson initiated its lawsuit against vhc did it seek collection of the dollar_figure in scs filed a counterclaim lawsuit against jedson to recover its invoiced amounts for and and further alleged several contract violations against jedson it was not until when scs and jedson settled the lawsuit that it became clear that the invoiced amounts would not be paid the settlement required scs to pay jedson dollar_figure in exchange for the release of its lawsuit against jedson and jedson’s release of its lawsuit against scs vhc contends alternatively that the settlement of the lawsuit in entitles it to a bad_debt deduction for tax_year vhc raises this contention for the first time on brief respondent argues that this alternative argument is untimely on date the court ordered that each party submit an issues memorandum setting forth the following a the issues of fact including any issues subsidiary to ultimate issues and b the issues of law including any issues subsidiary to ultimate issues to be resolved by the court a clear complete and concise exposition of each party’s position and the theory underlying that position with respect to each of the issues that are set forth pursuant to above neither party will be allowed to advance a position or theory underlying that position with respect to any of the issues set forth pursuant to above that is different from the positions or theories set forth pursuant to above vhc’s argument that it is entitled to a bad_debt deduction for the jedson invoiced amounts in is untimely it is not entitled to a bad_debt deduction for or for the jedson income it properly accrued in v interest_expense in vhc agreed to purchase raymond and patricia’ sec_36 apartment units in green bay for dollar_figure and on date the parties executed a promissory note in that note vhc promised to pay raymond and patricia the principal sum with interest on the unpaid balance from the date of the note until paid in vhc repaid the principal_amount of dollar_figure vhc claimed interest_expense deductions of dollar_figure for each tax_year from to and dollar_figure for tax_year related to vhc’s purchase of the apartment units respondent disallowed these deductions in full vhc contends that it is entitled to interest_expense deductions for tax years because it paid interest on a bona_fide debt respondent contends that it is not entitled to the deductions because it did not establish that it paid interest on a bona_fide debt sec_163 allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness deductions are a matter of legislative grace and taxpayers bear the burden of establishing entitlement to any claimed deduction including substantiating the amounts of items underlying claimed deductions rule a indopco inc v commissioner u s pincite sec_1_6001-1 income_tax regs vhc contends that it has met the factors in goldstein v commissioner tcmemo_1980_273 for a bona_fide debt intrafamily transactions as in this case are subject_to rigid scrutiny see estate of van anda v commissioner t c pincite vhc has not met factors that determine a payment is a bona_fide loan see dixie dairies corp v commissioner t c pincite see also am offshore inc v commissioner t c pincite goldstein v commissioner tcmemo_1980_273 vhc introduced the promissory note evidencing its purchase but formal documentation is not controlling see calumet indus inc v commissioner t c pincite raymond was an influential presence at vhc in and subsequent years and he actively participated in its management raymond and vhc were free to document the transaction in any manner they chose and therefore its form has little probative value see shaw v commissioner tcmemo_2013_170 at the promissory note required_interest and there was a fixed schedule of repayment but the parties did not comply with the terms of the note there is no evidence in the record establishing that any security or collateral was requested raymond and patricia held no security_interest and had no way to enforce repayment there was no right to enforce the payment of principal as principal payments were not allowed until the promissory note’s date of maturity vhc failed to make principal payments on the promissory note’s date of maturity and was allowed to renew the note on the same terms for years there was no written loan agreement independent of the promissory note and vhc did not introduce evidence that raymond or patricia made a demand for repayment vhc did not introduce its records or raymond’s and patricia’s records establishing that the parties treated the transaction as a loan vhc has not established that it paid interest from on a bona_fide debt respondent’s disallowance of these deductions is sustained to reflect the foregoing decisions will be entered under rule
